


Exhibit 10.1


WESTELL TECHNOLOGIES, INC.


INDEPENDENT DIRECTOR RESTRICTED STOCK AWARD




THIS STOCK AWARD (“Award”) is granted this ____ day of ________________ the
"Grant Date") by Westell Technologies, Inc., a Delaware corporation (“Westell
Technologies”) to ______________________ (the “Director”).


WHEREAS, Westell Technologies is of the opinion that its interests will be
advanced by granting Director a proprietary interest in Westell Technologies,
thus providing Director with a more direct stake in Westell Technologies’
welfare and creating a closer relationship between Director’s interests and
those of Westell Technologies;


NOW, THEREFORE, in consideration of services rendered to Westell Technologies by
the Director and the services and other conditions required hereunder, Westell
Technologies hereby grants this Award to Director pursuant to the Westell
Technologies, Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”) on the
terms expressed herein and in the Plan.


1.Stock Award. Westell Technologies hereby grants to Director an award of
_______________ (________) shares of Class A Common Stock of Westell
Technologies (the “Award Shares”), subject to the forfeiture and
nontransferability provisions set forth in Sections 2 and 3, respectively, and
the other terms and conditions set forth herein.


2.Restrictions. Except for such proportions as shall have been released pursuant
to Section 4 from the forfeiture period set forth in Section 3, the Director
shall not sell, assign, transfer, convey, pledge, hypothecate, encumber, donate
or otherwise dispose of any of the Award Shares under any conditions (and any
disposition or attempted disposition shall be void and of no force or effect
whatsoever) until the first anniversary of the Grant Date, at which time the
Award Shares shall be released from the restrictions herein if the Director is
then a member of the board of directors of Westell Technologies.


3.Forfeiture. Except for such vesting as may occur pursuant to Section 4 below
and as provided in Section 5, if Director’s position as a member of the board of
directors of Westell Technologies terminates prior to the first anniversary of
the Grant Date, for any reason, whether such termination is voluntary or
involuntary and whether it occurs by reason of resignation, expiration of term
without reelection, removal, or otherwise, any Award Shares not yet vested shall
be immediately forfeited and returned to Westell Technologies without any
payment or other consideration for the shares. In connection therewith, Director
has executed and delivered to Westell Technologies stock powers endorsed in
blank and grants Westell Technologies an irrevocable power of attorney to
transfer forfeited Award Shares to Westell Technologies.


4.Vesting. On the first anniversary of the Grant Date, 100% of the Award Shares
shall become vested and nonforfeitable if Director is then a member of the board
of directors of Westell Technologies.


5.Failure to Nominate; Change in Control.


(a)Notwithstanding the provisions of Sections 2, 3 and 4 of this Award, the
Director will become immediately vested in all of the Award Shares:


(i)
upon a termination of service following a failure to be nominated by the Board
of Directors for re-election as a director (unless failure to be nominated is
due to the director’s refusal to stand for re-





--------------------------------------------------------------------------------




election, any act of fraud, intentional misrepresentation, embezzlement,
misappropriation or conversion of assets of Westell Technologies or its
subsidiaries); or


(ii)
in the event of a Triggering Event following a Change in Control.



(b)For purposes of this Agreement, “Change in Control” and “Triggering Event”,
have the following meaning:


(i)
A “Change in Control” of Westell Technologies shall be deemed to have occurred
as of the first day that any one or more of the following conditions shall have
been satisfied:



(A)
the consummation of the purchase by any person, entity or group of persons,
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, except the Voting Trust (together with its affiliates) formed
pursuant to the Voting Trust Agreement dated February 23, 1994, as amended,
among Robert C. Penny III and Melvin J. Simon, as co-trustees, and certain
members of the Penny family and the Simon family, of ownership of shares
representing more than 50% of the combined voting power of the Company’s voting
securities entitled to vote generally (determined after giving effect to the
purchase);



(B)
a reorganization, merger or consolidation of Westell Technologies, in each case,
with respect to which persons who were shareholders of Westell Technologies
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own 50% or more of the combined voting power entitled to
vote generally of Westell Technologies or the surviving or resulting entity (as
the case may be);



(C)
a sale of all or substantially all of Westell Technologies’ assets, except that
a Change in Control shall not exist under this clause (c) if Westell
Technologies or persons who were shareholders of Westell Technologies
immediately prior to such sale continue to collectively own 50% or more of the
combined voting power entitled to vote generally of the acquirer; or



(D)
any other transaction the Administrator, in its sole discretion, specifies in
writing.



(ii)
A “Triggering Event” shall be deemed to have occurred if the Director’s service
to Westell Technologies or its successor terminates within one year of a Change
in Control.



6.Legend. Certificates representing the Award Shares (and any shares received in
respect of the Award Shares as contemplated by Paragraph 8 and the adjustment
provision in the Plan) shall bear a legend as follows:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE ISSUER AND THE HOLDER
DATED _______________. A COPY OF SUCH AGREEMENT MAY
BE OBTAINED BY THE HOLDER HEREOF AT THE ISSUER’S PRINCIPAL PLACE OF BUSINESS
WITHOUT CHARGE.”


7.Dividends. Director shall be entitled to receive and retain all dividends and
other distributions paid on the Award Shares granted under this Award that have
not been forfeited except for stock dividends on unvested Award Shares (which
shall be subject to Section 8). Director shall not be entitled to receive any
dividends or other distributions on any Award Shares that are paid after the
Award Shares have been forfeited.


8.Adjustments and Certain Distributions. In the event that, prior to the
termination of the restrictions hereunder on all the Award Shares, Westell
Technologies shall have effected one or more stock splits, stock dividends or
other increases of its common stock outstanding without receiving consideration
therefore, all stock received by Director in respect of the Award Shares that
are then subject to the




--------------------------------------------------------------------------------




restrictions and risk of forfeiture hereunder shall also be held subject to such
restrictions and risk of forfeiture. In addition, any stock or other securities
of any Westell Technologies subsidiaries received by Director in respect of any
Award Shares that are then subject to the restrictions and risk of forfeiture
hereunder shall also be held subject to such restrictions and risk of
forfeiture.


9.Non-Transferability. This Award and the rights and privileges conferred by
this Award are personal to Director and shall not, until vested, be sold,
assigned, transferred, conveyed, pledged, hypothecated, encumbered or donated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.


10.Withholding Taxes. Under current law and based upon the status of Director as
a nonemployee member of the board of directors of Westell Technologies, lapse of
restrictions does not create a withholding obligation. Should any change in law
or Director’s status require withholding, the lapse of restrictions on the Award
Shares is conditioned on any applicable withholding taxes having been collected
by lump sum payroll deduction or by direct payment by the Director to Westell
Technologies. If Director does not make such payment when requested, Westell
Technologies may refuse to deliver the Award Shares and to remove the legend on
the Award Shares unless and until arrangements satisfactory to Westell
Technologies for such payment have been made.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Westell Technologies has caused this Award to be granted on
the date first above written.


Westell Technologies, Inc.


By:                        
Title:                        


ACCEPTED:


                        






--------------------------------------------------------------------------------




ASSIGNMENT SEPARATE FROM CERTIFICATE


ASSIGNMENT OF RESTRICTED STOCK THAT HAS BEEN FORFEITED UNDER TERMS OF
______________, ________, STOCK AWARD


FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to Westell
Technologies, Inc., ____________ shares of Class A Common Stock of Westell
Technologies, Inc., standing in the name of the undersigned on the books of the
corporation represented by Certificate No. __________, and does hereby
irrevocably constitute and appoint ______________ to transfer said stock on the
books of the corporation with full power of substitution in the premises.


Dated:                 


ACCEPTED:


                            




